DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 27 September 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 attempts to define the subject matter in terms of the result to be achieved, the behavior of the bullet/projectile upon impact; however, this only states the problem to be solved, without indicating the specific components of the projectile that allows for the result to be achieved.  Additionally, the examiner questions to what extent such a result can be achieved solely by the design of the bullet since the kinetic energy of the bullet as well as the properties of the target would significantly influence the behavior of the bullet upon impact, and other factors may change the impact results of the projectile.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “stronger” absent a qualifier of the constraint to be measured and compared is indefinite as there are numerous different measurements that can be compared to arrive at the claimed percentages.  
Claim Objections
Claims 5 and 10 are objected to because of the following informalities:  The claims are referencing previously claimed limitations and should follow appropriate antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-6, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pre-Grant Publication 2012/0067245 by Masinelli (Masinelli).
Regarding claim 1, Masinelli discloses a deformation and/or partial fragmentation projectile (20) comprising a jacket (22) and a two-part core arranged inside the jacket and having a projectile front-sided core part (32) and a projectile rear-sided core part (30), wherein the core is fastened to the jacket such that the projectile rear-sided core part is fastened more strongly to the jacket than the projectile front-sided core part (See Figures, clearly illustrated, and at least Paragraph 0007).
Regarding claim 2, Masinelli further discloses wherein the projectile front-sided core part is attached to the jacket such that upon impact of the projectile with a target, the projectile front-sided core part can detach from the jacket, and/or the rear core part is secured to the jacket such that upon impact of the projectile with the target, the rear core part remains secured to the jacket (See at least Paragraph 0007).
Regarding claim 3, Masinelli, as best understood in light of the section 112 rejections above, further discloses wherein the projectile rear core part is at least 5% stronger, preferably at least 10%, 15%, 20%, 25%, or at least 30% stronger, attached to the jacket than the projectile front core part (See at least Paragraph 0007).
Regarding claim 4, Masinelli further discloses wherein the projectile rear-sided core part is/are made of lead and/or the projectile front-sided core part is/are made of lead and/or tin (See at least claim 6 and at least paragraphs 0021 and 0023).
Regarding claim 5, Masinelli further discloses a jacket and a two-part core arranged inside the jacket and fastened thereto, with a projectile front-sided core part and a projectile rear-sided core part, wherein a connection technique for attached the projectile front-sided core part to the jacket differs at least in sections from a connection technique for attached the projectile rear-sided core part to the jacket (See previous rejections, limitations previously addressed).
Regarding claim 6, Masinelli further discloses wherein the connection technology for fastening the projectile front-sided core part and the connection technology for fastening the projectile rear-sided core part to the jacket are based, at least in sections, on different physical principles of action, wherein in particular the core part at the rear of the projectile is fastened to the jacket by a material fit, preferably soldered and/or welded and/or glued to the jacket, and/or the projectile front-sided core part is fastened to the jacket by a form fit and/or force fit (See at least Paragraphs 0020-0022).
Regarding claim 9, Masinelli further discloses wherein the projectile front-side core part is frictionally secured to the jacket, in particular is pressed into the jacket and/or is clamped in the jacket, and/or is secured to the jacket with the formation of an interference fit, wherein in particular a radial interference between projectile front-side core part and jacket is in the range from 0.001 mm to 0.01 mm (See at least Paragraphs 0020-0022).
Regarding claim 11, Masinelli further discloses a method of manufacturing a deformation and/or partial fragmentation projectile formed according to claim 1 (See Figures, clearly illustrated).
Claim(s) 1, 7-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pre-Grant Publication 2015/0292845 by Riess (Riess).
Regarding claim 1, Riess discloses a deformation and/or partial fragmentation projectile (7) comprising a jacket (22) and a two-part core arranged inside the jacket and having a projectile front-sided core part (32) and a projectile rear-sided core part (30), wherein the core is fastened to the jacket such that the projectile rear-sided core part is fastened more strongly to the jacket than the projectile front-sided core part (See Figures, clearly illustrated, and at least Paragraph 0007).
Regarding claim 7, Riess further discloses wherein the projectile rear-sided core part is attached to the jacket by means of fusion brazing or diffusion brazing (See at least Paragraph 0023).
Regarding claim 8, Riess further discloses wherein an outer circumferential surface of the projectile rear-sided core part facing the jacket is joined, in particular to more than 5%, preferably to 100% of a total outer circumferential surface of the projectile rear-sided core part, to a jacket inner surface by material bonding, preferably by brazing (See at least Paragraph 0023).
Regarding claim 10, Riess further discloses a jacket (6) and a two-part core (4,5) arranged inside the jacket, preferably made of lead and/or tin (At least Paragraphs 0014 & 0025), wherein a projectile rear-sided core part is soldered to the adjacent jacket and a projectile front-sided core part is substantially unsoldered, preferably pressed in, with respect to the surrounding jacket (At least Paragraph 0023).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641